Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 4/26/2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.  More specifically, Non-Patent Literature document 1 “Office Action of Taiwan Counterpart Application” is not in the English language and does not explain the content of the document.
Claim Objections
Claims 30, 31, and 32 are objected to because of the following informalities:  “chip pad”, "substrate pad", and "substrate pad" in lines 2, 2-3, and 2-3 respectively.  For the sake of compact prosecution, claims 30, 31, and 32 are interpreted in the instant Office action as follows: “pad” is found to be a grammatical error and is equivalent to “pads” based on similar recitation of “pads” in their respective independent claims.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20, 24-26, 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Kariyazaki (US 20190198463 A1) in view of Nakagawa (US 20140252612 A1) and Srivastava (US 10635611 B1).
Regarding claim 1, Kariyazaki discloses an integrated circuit chip (CHP1, Fig. 6), having an active surface (3t) and a first chip pad arrangement (3PD1, 3PD2, 3PD3, 3PD4, Fig. 7, see annotated figure below) located on the active surface, the first chip pad arrangement comprising: a first pair of chip pads (3PD1); a second pair of chip pads (3PD2); a third pair of chip pads (3PD3); and a fourth pair of chip pads (3PD4), wherein each of the first pair of chip pads, the second pair of chip pads, the third pair of chip pads and the fourth pair of chip pads comprises two differential pair chip pads (encircled, Txp and Txn form a pair, similarly Rxp and Rxn form a pair), the first pair of chip pads and the second pair of chip pads are sequentially arranged in a first row along a side edge of the active surface, the third pair of chip pads and the fourth pair of chip pads are sequentially arranged in a second row along the side edge of the active surface, the first pair of chip pads is located between the side edge of the active surface and the third pair of chip pads, the second pair of chip pads is located between the side edge of the active surface and the fourth pair of chip pads, the first pair of chip pads is one of a first transmission differential pair chip pad and a first reception differential pair chip pad (Tx [0065]), and the fourth pair of chip pads is the other one of the first transmission differential pair chip pad and the first reception differential pair chip pad (Rx [0065]), the second pair of chip pads is one of a second transmission differential pair chip pad and a second reception differential pair chip pad (Rx [0065]), and the third pair of chip pads is the other one of the second transmission differential pair chip pad and the second reception differential pair chip pad (Tx [0065]).
Illustrated below is a marked and annotated figure of Fig. 7 of Kariyazaki.

    PNG
    media_image1.png
    530
    699
    media_image1.png
    Greyscale

Kariyazaki fails to explicitly illustrate in Fig. 7 the two differential pair chip pads of the first pair of chip pads and the two differential pair chip pads of the second pair of chip pads are sequentially arranged, the two differential pair chip pads of the third pair of chip pads and the two differential pair chip pads of the fourth pair of chip pads are sequentially arranged.  However, Kariyazaki discloses arrangement of pads is deliberately chosen based on arrangement of other circuit elements ([0101]), thus Kariyazaki teaches chip pad arrangement may be rearranged.
Nakagawa discloses a differential pair chip pad arrangement in the same field of endeavor (Fig. 38) where two differential pair pads of a first pair of pads (2Po) and two differential pair pads of a second pair of pads (2Pi) are sequentially arranged in a first row along a side edge of the active surface.  Nakagawa further discloses arrangement of pads is deliberately chosen based on arrangement of other circuit elements ([0207]), thus Nakagawa teaches pad arrangement may be rearranged.  Rearrangement of the differential pair chip pad arrangement of Kariyazaki to have the two differential pair chip pads of the first pair of chip pads and the two differential pair chip pads of the second pair of chip pads, and the two differential pair chip pads of the third pair of chip pads and the two differential pair chip pads of the fourth pair of chip pads to be respectively sequentially arranged as taught by Nakagawa would arrive at the claimed differential pair chip pad arrangement.  It would have been obvious to have the two differential pair chip pads of the first pair of chip pads and the two differential pair chip pads of the second pair of chip pads are sequentially arranged, the two differential pair chip pads of the third pair of chip pads and the two differential pair chip pads of the fourth pair of chip pads are sequentially arranged by arranging the two differential pair chip pads of the first and second, and third and fourth pairs of chip pads sequentially because rearranging of the pads, where needed, is not critical since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). It appears that these changes produce no functional differences and therefore would have been obvious.
Illustrated below is a marked and annotated figure of Fig. 38 of Nakagawa.

    PNG
    media_image2.png
    635
    443
    media_image2.png
    Greyscale

Kariyazaki in view of Nakagawa fails to teach for flip-able requirement, when a first transmission differential pair signal of the first transmission differential pair chip pad and a first reception differential pair signal of the first reception differential pair chip pad are transmitted, a second transmission differential pair signal of the second transmission differential pair chip pad and a second reception differential pair signal of the second reception differential pair chip pad are not transmitted or maintain an original state.  More specifically, Kariyazaki fails to teach the intended use for flip-able requirement.  However, Kariyazaki in view of Nakagawa discloses a chip pad arrangement, wherein the chip pads function as an interface to transmit and receive signals (“output”, “input” [0065]).
Srivastava discloses an interface in the same field of endeavor (132, Fig. 1) functioning with the intended use to transmit and receive signals (“IO interface” Col. 5, lines 46-63).  Srivastava further discloses transmitted signals of the interface (138, 162) may be used to not transmit among other circuit elements (“disabled” Col. 7, lines 18-38).  More specifically, Srivastava discloses an interface that may have a plurality of signals (138) transmitted in a flip-able manner (first/second connection orientation) and further discloses the plurality of signals may be transmitted or not transmitted through interface circuitry (170) based on detected signals (162) according to design choice (“selectively choose between different combinations of signal paths being variously enabled or disabled”).
Srivastava fails to expressly teach when a first transmission differential pair signal of the first transmission differential pair chip pad and a first reception differential pair signal of the first reception differential pair chip pad are transmitted, a second transmission differential pair signal of the second transmission differential pair chip pad and a second reception differential pair signal of the second reception differential pair chip pad are not transmitted or maintain an original state.  However, Srivastava teaches that signals may be transmitted or not transmitted (“first communication mode” Col. 7, lines 18-38) based on a predetermined signal condition (“first connection orientation”) according to interface circuitry design (“configuration circuitry”).
One of ordinary skill in the art at the time of filing could have configured the interface, signals, and interface circuitry of Kariyazaki in view of Nakagawa to be as claimed based on Srivastava’s teachings of different interface circuitry for signals and an interface.  Doing so would arrive at the claimed signal and chip pad connections.  One or ordinary skill in the art would have had predictable results because the claimed signal and chip pad connections are a variation encompassed within Srivastava’s and Kariyazaki in view of Nakagawa’s respective teachings.  The motivation to do so would be to have a compact device with different functions (Col. 7, line 61-Col. 8, line 10).
Regarding the statement in the preamble “for at least supporting USB port”, this statement appears to recite the purpose or intended use of the invention and does not result in a structural difference between the claimed invention and the prior art.  The prior art structure (Kariyazaki in view of Nakagawa and Srivistava) appears to be capable of performing the intended use as recited in the preamble (Srivistava, “USB-C” Col. 2, lines 24-43).  Therefore, the prior art as applied meets the claim.
Regarding claim 2, Kariyazaki in view of Nakgawa and Srivastava discloses an integrated circuit chip (Kariyazaki, Fig. 7), wherein projections (dotted reference lines) of the first pair of chip pads (3PD1) and the fourth pair of chip pads (3PD4) on a straight line parallel to the first row (L1, L2) or on another straight line perpendicular to the first row (L3, L4) do not overlap with each other.
Regarding claim 3, Kariyazaki in view of Nakagawa and Srivastava discloses an integrated circuit chip (Kariyazaki, Fig. 7), wherein projections (dotted reference lines) of the third pair of chip pads and the second pair of chip pads on a straight line parallel to the first row (L1, L2) or on another straight line perpendicular to the first row (L3, L4) do not overlap with each other.
Regarding claim 4, Kariyazaki in view of Nakagawa and Srivastava discloses an integrated circuit chip (Kariyazaki, Fig. 7) wherein projections of the first pair of chip pads and the third pair of chip pads on a straight line parallel to the first row partially overlap or completely overlap with each other (L4), and projections of the fourth pair of chip pads and the second pair of chip pads on the straight line partially overlap or completely overlap with each other (L3).
Regarding claim 5, Kariyazaki in view of Nakagawa and Srivastava discloses an integrated circuit chip (Kariyazaki, Fig. 7), wherein projections (dotted reference lines) of the first pair of chip pads and the second pair of chip pads on a straight line perpendicular to the first row partially overlap or completely overlap with each other (L1), and projections of the third pair of chip pads and the fourth pair of chip pads on the straight line partially overlap or completely overlap with each other (L2).
Regarding claim 6, Kariyazaki in view of Nakagawa and Srivastava discloses an integrated circuit chip (Kariyazaki, Fig. 7), wherein the first chip pad arrangement (3PD1, 3PD2, 3PD3, 3PD4) further comprises: a ground chip pad (Vxs; [0066] “which supplies a reference potential VSS”, [0068] “The reference potential VSS is, e.g., a ground potential”), located between the first pair of chip pads (3PD1), the second pair of chip pads (3PD2), the third pair of chip pads (3PD3) and the fourth pair of chip pads (3PD4).
Regarding claim 7, Kariyazaki in view of Nakagawa and Srivastava discloses an integrated circuit chip (Kariyazaki, Fig. 7), wherein the first chip pad arrangement (3PD1, 3PD2, 3PD3, 3PD4) further comprises: a first ground chip pad (Vxs; [0066] “which supplies a reference potential VSS”, [0068] “The reference potential VSS is, e.g., a ground potential”), located between the first pair of chip pads (3PD1), the second pair of chip pads (3PD2), the third pair of chip pads (3PD3) and the fourth pair of chip pads (3PD4); a second ground chip pad (Vxs2), located on one side of the first pair of chip pads and the third pair of chip pads farther from the first ground chip pad; and a third ground chip pad (Vxs3), located on one side of the second pair of chip pads and the fourth pair of chip pads farther from the first ground chip pad.
Regarding claim 8, Kariyazaki in view of Nakagawa and Srivastava discloses an integrated circuit chip (Kariyazaki, Fig. 7), wherein the first chip pad arrangement (3PD1, 3PD2, 3PD3, 3PD4) further comprises: a first ground chip pad (Vxs), located between the first pair of chip pads (3PD1), the second pair of chip pads (3PD2), the third pair of chip pads (3PD3) and the fourth pair of chip pads (3PD4); a second ground chip pad (Vxs2), located between the first pair of chip pads and the third pair of chip pads; and a third ground chip pad (Vxs3), located between the second pair of chip pads and the fourth pair of chip pads.
Regarding claim 9, Kariyazaki in view of Nakagawa and Srivastava discloses an integrated circuit chip (Kariyazaki, Fig. 7), further comprising: a second chip pad arrangement (3PD1-2, 3PD2-2, 3PD3-2, 3PD4-2), located on the active surface (3t, as shown in Fig 6) and arranged side by side with the first chip pad arrangement (3PD1, 3PD2, 3PD3, 3PD4) along the side edge of the active surface, wherein a layout of chip pads of the second chip pad arrangement and a layout of chip pads of the first chip pad arrangement are structurally symmetrical to each other.
Regarding claim 10, Kariyazaki in view of Nakagawa and Srivastava as applied to claims 9 and 1 discloses an integrated circuit chip (Kariyazaki, Fig. 7), wherein the layout of chip pads of the second chip pad arrangement (3PD1-2, 3PD2-2, 3PD3-2, 3PD4-2) and the layout of chip pads of the first chip pad arrangement (3PD1, 3PD2, 3PD3, 3PD4) are functionally in a mirror relationship.
Regarding independent claim 11, Kariyazaki discloses a package substrate (SUB1, Fig. 6), adapted for an integrated circuit chip (CHP1) in a flip-chip bonding manner (flip-chip [0084]) and having a chip area (portion of 2t under CHP1) and a first substrate pad arrangement (2PD) located on the chip area, the first substrate pad arrangement comprising: a first pair of substrate pads (2PD1, Fig 11, see annotated figure below); a second pair of substrate pads (2PD2); a third pair of substrate pads (2PD3); and a fourth pair of substrate pads (2PD4), wherein each of the first pair of substrate pads, the second pair of substrate pads, the third pair of substrate pads and the fourth pair of substrate pads comprises two differential pair substrate pads (encircled, Typ and Tyn form a pair, similarly Ryp and Ryn form a pair), the first pair of substrate pads and the second pair of substrate pads are sequentially arranged in a first row (area between reference lines) along a side edge of the chip area, the third pair of substrate pads and the fourth pair of substrate pads are sequentially arranged in a second row (area between reference lines) along the side edge of the chip area, the first pair of substrate pads is located between the side edge of the chip area and the third pair of substrate pads, the second pair of substrate pads is located between the side edge of the chip area and the fourth pair of substrate pads, the first pair of substrate pads is one of a first transmission differential pair substrate pad and a first reception differential pair substrate pad (Ty [0112]), and the fourth pair of substrate pads is the other one of the first transmission differential pair substrate pad and the first reception differential pair substrate pad (Ry [0112]), the second pair of substrate pads is one of a second transmission differential pair substrate pad and a second reception differential pair substrate pad (Ry [0112]), and the third pair of substrate pads is the other one of the second transmission differential pair substrate pad and the second reception differential pair substrate pad (Ty [0112]).
Illustrated below is a marked and annotated figure of Fig. 11 of Kariyazaki.

    PNG
    media_image3.png
    463
    670
    media_image3.png
    Greyscale

Kariyazaki fails to explicitly illustrate in Fig. 11 the two differential pair substrate pads of the first pair of substrate pads and the two differential pair substrate pads of the second pair of substrate pads are sequentially arranged, the two differential pair substrate pads of the third pair of substrate pads and the two differential pair substrate pads of the fourth pair of substrate pads are sequentially arranged.  However, Kariyazaki discloses arrangement of pads is deliberately chosen based on arrangement of other circuit elements ([0101]), thus Kariyazaki teaches chip pad arrangement may be rearranged.
Nakagawa discloses a differential pair substrate pad arrangement in the same field of endeavor (Fig. 38) where two differential pair substrate pads of a first pair of substrate pads (2Po) and two differential pair substrate pads of a second pair of substrate pads (2Pi) are sequentially arranged in a first row along a side edge of the active surface.  Nakagawa further discloses arrangement of substrate pads is deliberately chosen based on arrangement of other circuit elements ([0207]), thus Nakagawa teaches substrate pad arrangement may be rearranged.  Rearrangement of the differential pair substrate pad arrangement of Kariyazaki to have the two differential pair substrate pads of the first pair of substrate pads and the two differential pair substrate pads of the second pair of substrate pads, and the two differential pair substrate pads of the third pair of substrate pads and the two differential pair substrate pads of the fourth pair of substrate pads to be respectively sequentially arranged as taught by Nakagawa would arrive at the claimed differential pair substrate pad arrangement.  It would have been obvious to have the two differential pair substrate pads of the first pair of substrate pads and the two differential pair substrate pads of the second pair of substrate pads are sequentially arranged, the two differential pair substrate pads of the third pair of substrate pads and the two differential pair substrate pads of the fourth pair of substrate pads are sequentially arranged by arranging the two differential pair substrate pads of the first and second, and third and fourth pairs of substrate pads sequentially because rearranging of the pads, where needed, is not critical since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). It appears that these changes produce no functional differences and therefore would have been obvious.
Kariyazaki in view of Nakagawa fails to teach for flip-able requirement, when a first transmission differential pair signal of the first transmission differential pair substrate pad and a first reception differential pair signal of the first reception differential pair substrate pad are transmitted, a second transmission differential pair signal of the second transmission differential pair substrate pad and a second reception differential pair signal of the second reception differential pair substrate pad are not transmitted or maintain an original state.  However, Kariyazaki in view of Nakagawa discloses the substrate pads function as an interface to transmit and receive signals (“output”, “input” [0112]).
Srivastava discloses an interface in the same field of endeavor (132, Fig. 1) functioning with the intended use to transmit and receive signals (“IO interface” Col. 5, lines 46-63).  Srivastava further discloses transmitted signals of the interface (138, 162) may be used to not transmit among other circuit elements (“disabled” Col. 7, lines 18-38).  More specifically, Srivastava discloses an interface that may have a plurality of signals (138) transmitted in a flip-able manner (first/second connection orientation) and further discloses the plurality of signals may be transmitted or not transmitted through interface circuitry (170) based on detected signals (162) according to design choice (“selectively choose between different combinations of signal paths being variously enabled or disabled”).
Srivastava fails to expressly teach when a first transmission differential pair signal of the first transmission differential pair substrate pad and a first reception differential pair signal of the first reception differential pair substrate pad are transmitted, a second transmission differential pair signal of the second transmission differential pair substrate pad and a second reception differential pair signal of the second reception differential pair substrate pad are not transmitted or maintain an original state.  However, Srivastava teaches that signals may be transmitted or not transmitted (“first communication mode” Col. 7, lines 18-38) based on a predetermined signal condition (“first connection orientation”) according to interface circuitry design (“configuration circuitry”).
One of ordinary skill in the art at the time of filing could have configured the interface, signals, and interface circuitry of Kariyazaki in view of Nakagawa to be as claimed based on Srivastava’s teachings of different interface circuitry for signals and an interface.  Doing so would arrive at the claimed signal and substrate pad connections.  One or ordinary skill in the art would have had predictable results because the claimed signal and substrate pad connections are a variation encompassed within Srivastava’s and Kariyazaki in view of Nakagawa’s respective teachings.  The motivation to do so would be to have a compact device with different functions (Col. 7, line 61-Col. 8, line 10).
Regarding the statement in the preamble “for at least supporting USB port”, this statement appears to recite the purpose or intended use of the invention and does not result in a structural difference between the claimed invention and the prior art.  The prior art structure (Kariyazaki in view of Nakagawa and Srivistava) appears to be capable of performing the intended use as recited in the preamble (Srivistava, “USB-C” Col. 2, lines 24-43).  Therefore, the prior art as applied meets the claim.
Regarding claim 12, Kariyazaki in view of Nakagawa and Srivastava discloses a package substrate (Kariyazaki, Fig. 11), wherein projections (dotted reference lines) of the first pair of substrate pads (2PD1) and the fourth pair of substrate pads (2PD4) on a straight line parallel to the first row (L1, L2) or on another straight line perpendicular to the first row (L3, L4) do not overlap with each other.
Regarding claim 13, Kariyazaki in view of Nakagawa and Srivastava discloses a package substrate (Kariyazaki, Fig. 11), wherein projections (dotted reference lines) of the third pair of substrate pads (2PD3) and the second pair of substrate pads (2PD2) on a straight line parallel to the first row (L1, L2) or on another straight line perpendicular to the first row (L3, L4) do not overlap with each other.
Regarding claim 14, Kariyazaki in view of Nakagawa and Srivastava discloses a package substrate (Kariyazaki, Fig. 11), wherein projections (dotted reference lines) of the first pair of substrate pads and the third pair of substrate pads on a straight line parallel to the first row partially overlap or completely overlap with each other (L4), and projections of the fourth pair of substrate pads and the second pair of substrate pads on the straight line partially overlap or completely overlap with each other (L3).
Regarding claim 15, Kariyazaki in view of Nakagawa and Srivastava discloses a package substrate (Kariyazaki, Fig. 11), wherein projections of the first pair of substrate pads and the second pair of substrate pads on a straight line perpendicular to the first row partially overlap or completely overlap with each other (L1), and projections of the third pair of substrate pads and the fourth pair of substrate pads on the straight line partially overlap or completely overlap with each other (L2).
Regarding claim 16, Kariyazaki in view of Nakagawa and Srivastava discloses a package substrate (Kariyazaki, Fig. 11), wherein the first substrate pad arrangement further comprises: a ground substrate pad (Vys; [0112] “which supply the reference potential VSS”, [0068] “The reference potential VSS is, e.g., a ground potential”), located between the first pair of substrate pads (2PD1), the second pair of substrate pads (2PD2), the third pair of substrate pads (2PD3) and the fourth pair of substrate pads (2PD4).
Regarding claim 17, Kariyazaki in view of Nakagawa and Srivastava discloses a package substrate (Kariyazaki, Fig. 11), wherein the first substrate pad arrangement further comprises: a first ground substrate pad (Vys; [0112] “which supply the reference potential VSS”, [0068] “The reference potential VSS is, e.g., a ground potential”), located between the first pair of substrate pads (2PD1), the second pair of substrate pads (2PD2), the third pair of substrate pads (2PD3) and the fourth pair of substrate pads (2PD4); a second ground substrate pad (Vys2), located on one side of the first pair of substrate pads and the third pair of substrate pads farther from the first ground substrate pad; and a third ground substrate pad (Vys3), located on one side of the second pair of substrate pads and the fourth pair of substrate pads farther from the first ground substrate pad.
Regarding claim 18, Kariyazaki in view of Nakagawa and Srivastava discloses a package substrate (Kariyazaki, Fig. 11), wherein the first substrate pad arrangement further comprises: a first ground substrate pad (Vys; [0112] “which supply the reference potential VSS”, [0068] “The reference potential VSS is, e.g., a ground potential”), located between the first pair of substrate pads (2PD1), the second pair of substrate pads (2PD2), the third pair of substrate pads (2PD3) and the fourth pair of substrate pads (2PD4); a second ground substrate pad (Vys2), located between the first pair of substrate pads and the third pair of substrate pads; and a third ground substrate pad (Vys3), located between the second pair of substrate pads and the fourth pair of substrate pads.
Regarding claim 19, Kariyazaki in view of Nakagawa and Srivastava discloses a package substrate (Kariyazaki, Fig. 11), further comprising: a second substrate pad arrangement (2PD1-2, 2PD2-2, 2PD3-2, 2PD4-2), located on the chip area (portion of 2t under CHP1) and arranged side by side with the first substrate pad arrangement (2PD1, 2PD2, 2PD3, 2PD4) along the side edge of the chip area, wherein a layout of substrate pads of the second substrate pad arrangement and a layout of substrate pads of the first substrate pad arrangement are structurally symmetrical to each other.
Regarding claim 20, Kariyazaki in view of Nakagawa and Srivastava as applied to claims 19 and 11 discloses a package substrate (Kariyazaki, Fig. 11), wherein the layout of substrate pads of the second substrate pad arrangement and the layout of substrate pads of the first substrate pad arrangement are functionally in a mirror relationship.
Regarding independent claim 24, Kariyazaki discloses an electronic assembly, comprising: a package substrate (SUB1), having a chip area (portion of 2t under CHP1) and a first substrate pad arrangement (2PD) located on the chip area, the first substrate pad arrangement comprising: a first pair of substrate pads (2PD1, Fig. 11); a second pair of substrate pads (2PD2); a third pair of substrate pads (2PD3); and a fourth pair of substrate pads (2PD4), wherein each of the first pair of substrate pads, the second pair of substrate pads, the third pair of substrate pads and the fourth pair of substrate pads comprises two differential pair substrate pads (encircled, Typ and Tyn form a pair, similarly Ryp and Ryn form a pair), the first pair of substrate pads and the second pair of substrate pads are sequentially arranged in a first row  (area between reference lines) along a side edge of the chip area, the third pair of substrate pads and the fourth pair of substrate pads are sequentially arranged in a second row  (area between reference lines) along the side edge of the chip area, the first pair of substrate pads is located between the side edge of the chip area and the third pair of substrate pads, the second pair of substrate pads is located between the side edge of the chip area and the fourth pair of substrate pads, the first pair of substrate pads is one of a first transmission differential pair substrate pad and a first reception differential pair substrate pad (Ty [0112]), and the fourth pair of substrate pads is the other one of the first transmission differential pair substrate pad and the first reception differential pair substrate pad (Ry [0112]), the second pair of substrate pads is one of a second transmission differential pair substrate pad and a second reception differential pair substrate pad (Ry [0112]), and the third pair of substrate pads is the other one of the second transmission differential pair substrate pad and the second reception differential pair substrate pad (Ty [0112]); and an integrated circuit chip (CHP1), installed on the chip area of the package substrate in a flip-chip bonding manner (flip-chip [0084]).
Kariyazaki fails to explicitly illustrate in Fig. 11 the two differential pair substrate pads of the first pair of substrate pads and the two differential pair substrate pads of the second pair of substrate pads are sequentially arranged, the two differential pair substrate pads of the third pair of substrate pads and the two differential pair substrate pads of the fourth pair of substrate pads are sequentially arranged.  However, Kariyazaki discloses arrangement of pads is deliberately chosen based on arrangement of other circuit elements ([0101]), thus Kariyazaki teaches chip pad arrangement may be rearranged.
Nakagawa discloses a differential pair substrate pad arrangement in the same field of endeavor (Fig. 38) where two differential pair substrate pads of a first pair of substrate pads (2Po) and two differential pair substrate pads of a second pair of substrate pads (2Pi) are sequentially arranged in a first row along a side edge of the active surface.  Nakagawa further discloses arrangement of substrate pads is deliberately chosen based on arrangement of other circuit elements ([0207]), thus Nakagawa teaches substrate pad arrangement may be rearranged.  Rearrangement of the differential pair substrate pad arrangement of Kariyazaki to have the two differential pair substrate pads of the first pair of substrate pads and the two differential pair substrate pads of the second pair of substrate pads, and the two differential pair substrate pads of the third pair of substrate pads and the two differential pair substrate pads of the fourth pair of substrate pads to be respectively sequentially arranged as taught by Nakagawa would arrive at the claimed differential pair substrate pad arrangement.  It would have been obvious to have the two differential pair substrate pads of the first pair of substrate pads and the two differential pair substrate pads of the second pair of substrate pads are sequentially arranged, the two differential pair substrate pads of the third pair of substrate pads and the two differential pair substrate pads of the fourth pair of substrate pads are sequentially arranged by arranging the two differential pair substrate pads of the first and second, and third and fourth pairs of substrate pads sequentially because rearranging of the pads, where needed, is not critical since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). It appears that these changes produce no functional differences and therefore would have been obvious.
Kariyazaki in view of Nakagawa fails to teach for flip-able requirement, when a first transmission differential pair signal of the first transmission differential pair substrate pad and a first reception differential pair signal of the first reception differential pair substrate pad are transmitted, a second transmission differential pair signal of the second transmission differential pair substrate pad and a second reception differential pair signal of the second reception differential pair substrate pad are not transmitted or maintain an original state.  However, Kariyazaki in view of Nakagawa discloses the substrate pads function as an interface to transmit and receive signals (“output”, “input” [0112]).
Srivastava discloses an interface in the same field of endeavor (132, Fig. 1) functioning with the intended use to transmit and receive signals (“IO interface” Col. 5, lines 46-63).  Srivastava further discloses transmitted signals of the interface (138, 162) may be used to not transmit among other circuit elements (“disabled” Col. 7, lines 18-38).  More specifically, Srivastava discloses an interface that may have a plurality of signals (138) transmitted in a flip-able manner (first/second connection orientation) and further discloses the plurality of signals may be transmitted or not transmitted through interface circuitry (170) based on detected signals (162) according to design choice (“selectively choose between different combinations of signal paths being variously enabled or disabled”).
Srivastava fails to expressly teach when a first transmission differential pair signal of the first transmission differential pair substrate pad and a first reception differential pair signal of the first reception differential pair substrate pad are transmitted, a second transmission differential pair signal of the second transmission differential pair substrate pad and a second reception differential pair signal of the second reception differential pair substrate pad are not transmitted or maintain an original state.  However, Srivastava teaches that signals may be transmitted or not transmitted (“first communication mode” Col. 7, lines 18-38) based on a predetermined signal condition (“first connection orientation”) according to interface circuitry design (“configuration circuitry”).
One of ordinary skill in the art at the time of filing could have configured the interface, signals, and interface circuitry of Kariyazaki in view of Nakagawa to be as claimed based on Srivastava’s teachings of different interface circuitry for signals and an interface.  Doing so would arrive at the claimed signal and substrate pad connections.  One or ordinary skill in the art would have had predictable results because the claimed signal and substrate pad connections are a variation encompassed within Srivastava’s teachings.  The motivation to do so would be to have a compact device with different functions (Col. 7, line 61-Col. 8, line 10).
Regarding the statement in the preamble “for at least supporting USB port”, this statement appears to recite the purpose or intended use of the invention and does not result in a structural difference between the claimed invention and the prior art.  The prior art structure (Kariyazaki in view of Nakagawa and Srivistava) appears to be capable of performing the intended use as recited in the preamble (Srivistava, “USB-C” Col. 2, lines 24-43).  Therefore, the prior art as applied meets the claim.
Regarding claim 25, Kariyazaki in view of Nakagawa and Srivastava discloses an electronic assembly (Kariyazaki, Fig. 6), wherein the integrated circuit chip has an active surface (3t) and a first chip pad arrangement (3PD) located on the active surface, and the first chip pad arrangement comprises: a first pair of chip pads (3PD1, Fig. 7); a second pair of chip pads (3PD2); a third pair of chip pads (3PD3); and a fourth pair of chip pads (3PD4), wherein the first pair of chip pads and the second pair of chip pads are sequentially arranged in a first row (area between reference lines) along a side edge of the active surface, the third pair of chip pads and the fourth pair of chip pads are sequentially arranged in a second row (area between reference lines) along the side edge of the active surface, the first pair of chip pads is located between the side edge of the active surface and the third pair of chip pads, the second pair of chip pads is located between the side edge of the active surface and the fourth pair of chip pads, wherein the first pair of chip pads and the first pair of substrate pads are electrically connected, the second pair of chip pads and the second pair of substrate pads are electrically connected, the third pair of chip pads and the third pair of substrate pads are electrically connected, and the fourth pair of chip pads and the fourth pair of substrate pads are electrically connected ([0087] “The plurality of electrodes 3PD of the semiconductor chip CHP1 and the plurality of pads 2PD of the wiring substrate SUB1 are electrically coupled together”).
Regarding claim 26, Kariyazaki in view of Nakagawa and Srivastava discloses an electronic assembly (Kariyazaki, Fig. 11), wherein the first substrate pad arrangement (2PD) further comprises: a ground substrate pad (Vys), located between the first pair of substrate pads (2PD1), the second pair of substrate pads (2PD2), the third pair of substrate pads (2PD3) and the fourth pair of substrate pads (2PD4), the first chip pad arrangement (Fig. 7; 3PD) further comprises: a ground chip pad (Vxs), located between the first pair of chip pads (3PD1), the second pair of chip pads (3PD2), the third pair of chip pads (3PD3) and the fourth pair of chip pads (3PD4), wherein the ground chip pad and the ground substrate pad are electrically connected ([0087] “The plurality of electrodes 3PD of the semiconductor chip CHP1 and the plurality of pads 2PD of the wiring substrate SUB1 are electrically coupled together”).
Regarding claim 30 as noted in the objection, Kariyazaki in view of Nakagawa and Srivastava as applied to claim 1 discloses an integrated circuit chip (CHP1, Fig. 6), wherein the first transmission differential pair chip pads (3PD1) and the first reception differential pair chip pads (3PD4) are disposed on position not adjacent to each other and in different rows.
Regarding claim 31 as noted in the objection, Kariyazaki in view of Nakagawa and Srivastava as applied to claim 11 discloses a package substrate (SUB1, Fig. 6), wherein the first transmission differential pair substrate pads (2PD1) and the first reception differential pair substrate pads (2PD4) are disposed on position not adjacent to each other and in different rows.
Regarding claim 32 as noted in the objection, Kariyazaki in view of Nakagawa and Srivastava as applied to claim 24 discloses an electronic assembly, wherein the first transmission differential pair substrate pads (2PD1) and the first reception differential pair substrate pads (2PD4) are disposed on position not adjacent to each other and in different rows.
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kariyazaki, Nakagawa, and Srivastava as applied to claim 11 above, and further in view of Kariyazaki (US 20190363050 A1, hereinafter Kariyazaki '050).
Regarding claim 21, Kariyazaki in view of Nakagawa and Srivastava discloses a package substrate (Kariyazaki, Fig. 6), further comprising: a plurality of patterned conductive layers (2PL), comprising a first patterned conductive layer (2PV1), a second patterned conductive layer (2PS3) and a third patterned conductive layer (2PS5), wherein the first substrate pad arrangement is formed from the first patterned conductive layer; a plurality of dielectric layers (2e), alternately stacked with the patterned conductive layers; a plurality of conductive vias (2v), passing through the dielectric layers to connect the patterned conductive layers ([0110] “electrically coupling together the conductor planes”); a first differential pair trace (Tw), formed from a patterned conductive layer (2PS5) and connecting the first pair of substrate pads (2PD1) or/and the second pair of substrate pads (2PD2), respectively; and a second differential pair trace (Rw), formed from the second patterned conductive layer (2PS3) and electrically connecting the third pair of substrate pads (2PD3) or/and the fourth pair of substrate pads (2PD4) through the patterned conductive layers and the conductive vias, respectively.
Kariyazaki in view of Nakagawa and Srivastava fails to teach a first differential pair trace, formed from the first patterned conductive layer.  However, Kariyazaki ‘050 teaches a known technique of forming differential pair traces in a comparable package substrate (Fig. 16), further comprising: a plurality of patterned conductive layers (2CP), comprising a first patterned conductive layer (WL1), a second patterned conductive layer (WL4) and a third patterned conductive layer (WL2), wherein the first substrate pad arrangement (2PD) is formed from the first patterned conductive layer; a plurality of dielectric layers (2e, similarly illustrated in Fig. 5), alternately stacked with the patterned conductive layers; a plurality of conductive vias (2v), passing through the dielectric layers to connect the patterned conductive layers; a first differential pair trace (Tw1), formed from the first patterned conductive layer and connecting the first pair of substrate pads (Ty) or/and the second pair of substrate pads (Ty), respectively; and a second differential pair trace (Rw), formed from the second patterned conductive layer (WL4) and electrically connecting the third pair of substrate pads (Ry) or/and the fourth pair of substrate pads (Ry) through the patterned conductive layers and the conductive vias, respectively.  One of ordinary skill in the art could have applied the known technique of forming first differential pair traces as taught by Kariyazaki ‘050 in the same way to the package substrate of Kariyazaki, Nakagawa, and Srivastava and the results would have been predictable to one of ordinary skill in the art as taught by Kariyazaki ‘050 because both package substrates use known techniques that result in first differential pair traces formed from a pattern conductive layer.  For example, substituting the first differential pair traces of Kariyazaki ‘050 in place of the first differential pair traces Kariyazaki, Nakagawa, and Srivastava would arrive at the claimed invention.  Therefore, the claimed package substrate would have been obvious because it would have been predictable to one of ordinary skill in the art to apply the known technique of Kariyazaki ‘050 in the same way to Kariyazaki’s differential pair traces to reach the predictable result of a first differential pair trace, formed from the first patterned conductive layer.
Regarding claim 22, Kariyazaki in view of Nakagawa, Srivastava, and Kariyazaki ‘050 as applied to claims 21 and 11 discloses a package substrate (Kariyazaki ‘050; Fig. 16), further comprising: a ground plane (2CPs; [0370] “shielded by the conductor pattern 2CPs”, [0364] “2CPs…supplied with a reference potential”, [0306] “Vys is connected to…2CPs”, [0292] “Vys for supplying the reference potent [sic] VSS”, [0078] VSS is, for example, a ground potential”), formed from the third patterned conductive layer (WL2) and located between the first differential pair trace and the second differential pair trace.
Regarding claim 23, Kariyazaki in view of Nakagawa, Srivastava, and Kariyazaki ‘050 as applied to claims 22, 21, 11 discloses a package substrate (Kariyazaki ‘050; Fig. 16), wherein the first substrate pad arrangement (2PD) further comprises: a ground substrate pad (2PD between Rx and Ty) (Kariyazaki; Fig. 11; Vys), located between the first pair of substrate pads (2PD1), the second pair of substrate pads (2PD2), the third pair of substrate pads (2PD3) and the fourth pair of substrate pads (2PD4), the ground substrate pad being electrically connected to the ground plane (Kariyazaki ‘050; Fig. 16; 2vs, 2CP).
Response to Arguments
Applicant's arguments filed 4/20/2022 have been fully considered but they are not persuasive.
Applicant argues:
Applicant argues (page 21) chip pad arrangements capable of supporting USB Type-C are not arbitrary arrangements and makes note of the amended statement in the preamble.
Examiner’s reply:
The examiner agrees and notes that new grounds of rejection has been raised in the instant Office Action as necessitated by the claim amendment.  However, this statement does not result in a structural difference between the claimed invention and the prior art.  Kariyazaki in view of Nakagawa is relied upon to teach the structure (i.e. transmission/reception differential pair pad arrangements).  Srivastava is relied upon to teach the intended use of the structure (i.e. supporting USB Type-C).  The structure and intended use are reasonable to combine because the structure of Kariyazaki in view of Nakagawa relates to transmission/reception differential pairs, while the intended use of Srivastava also relates to transmission/reception differential pairs.
Applicant’s arguments rely on language solely recited in preamble recitations in claim(s) 1, 11, 24. When reading the preamble in the context of the entire claim, the recitation "for at least supporting USB port" is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Applicant argues:
Applicant argues (page 21) the combination of Kariyazaki in view of Nakagawa does not expressly teach a structure capable of supporting USB and further argues it is not possible to obtain the claimed structure from the combination of Kariyazaki in view of Nakagawa.  Applicant further argues Srivastava fails to teach the claimed structure.  Applicant similarly argues (pages 27-28) Kariyazaki, Nakagawa, and Kariyazaki ‘050 do not teach, suggest, or render obvious “for flip-able requirement”.  Additionally, Applicant argues the prior art of record fails to teach solving the problem of large chip size.
Examiner’s reply:
The examiner disagrees and notes the combination of Kariyazaki in view of Nakagawa renders obvious a structure that is substantially identical to that of the claimed invention (i.e. transmission/reception differential pair pad arrangements).  Srivastava is relied upon to teach intended use of the structure rendered obvious by the combination of Kariyazaki in view of Nakagawa.  Srivastava is not relied upon to teach the structure.  See the rejection of claims 1, 11, 24 for more detail.
In response to applicant's argument that combinations of Kariyazaki, Nakagawa, and Kariyazaki ‘050 do not render obvious the intended use, and Srivastava does not render obvious the structure, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant's argument that the prior art of record fails to solve the problem of large chip size, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant argues:
Applicant argues (pages 22-26) Kariyazaki alone fails to render obvious the claimed sequential pad arrangement.  Applicant further cites structures of Kariyazaki usable together (i.e. pad arrangement and chip circuitry layout) having utility as a memory and logic chip.  Additionally, Applicant argues the prior art of record fails to teach solving the problem of large chip size; the chip circuitry layouts of Kariyazaki and Kariyazaki ‘050 teach away from each other; and Kariyazaki and Kariyazaki ‘050 disclose “other signal pads in the middle of the Tx/Rx”.
Examiner’s reply:
Applicant' s arguments with respect to claims 1, 11, and 24 have been considered but are moot because the rejection does not rely on Kariyazaki alone for any teaching or matter specifically challenged in the argument.  More specifically, Kariyazaki in view of Nakagawa is relied upon to teach the structure of the sequential pad arrangement.  Kariyazaki in view of Nakagawa is not relied upon to teach the structure of the chip circuitry layout, and thus is not relied upon to teach utility or intended use.  Srivastava is relied upon to teach an alternative utility and intended use of the sequential pad arrangement rendered obvious by the combination of Kariyazaki in view of Nakagawa.  The structure and intended use are reasonable to combine because the structure of Kariyazaki in view of Nakagawa relates to transmission/reception differential pairs, while the intended use of Srivastava also relates to transmission/reception differential pairs.
In response to applicant's argument that the prior art of record fails to solve the problem of large chip size, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In response to applicant’s arguments that Kariyazaki and Kariyazaki ‘050 teach away from the other’s respective chip layout circuitry, the examiner notes Kariyazaki ‘050 is relied upon to teach an alternative layer configuration.  The argument is not persuasive because it has been held that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments.  Merck & Co. v. Biocraft Laboratories, 10 USPQ2d 1843 (Fed. Cir. 1989), and disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  In this case, the disclosed chip circuitry layout of Kariyazaki does not constitute a teaching away from the alternative chip circuitry layout as disclosed in Kariyazaki ‘050 because these chip circuitry layouts were known in the art and were not relied upon in the rejection.  More specifically, Kariyazaki and Kariyazaki in view of Nakagawa were relied upon to teach a pad arrangement.  Kariyazaki ‘050 is relied upon to teach an alternative configuration for first differential pair traces (i.e. formed from the first patterned conductive layer).  None of these references were relied upon for chip circuitry layout or intended use.  Therefore, the “teaching away” argument is insufficient to overcome the rejection since the claimed invention has not been distinguished from the prior art and has no discovery beyond what was known to the art (i.e. pad arrangement, conductive layer configuration).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the Kariyazaki and Kariyazaki ‘050 references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, both Kariyazaki and Kariyazaki ‘050 disclose similar known techniques of forming first differential pair traces from patterned conductive layers, though within different conductive layer configurations.  Forming the first differential pair traces of Kariyazaki using the known technique of Kariyazaki ‘050 (i.e. alternative layer configuration)
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., absence of “other signal pads in the middle of the Tx/Rx”) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534. The examiner can normally be reached Monday-Friday, 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM H ANDERSON/            Examiner, Art Unit 2817                                                                                                                                                                                            /NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817